Conger, J. The only question presented by this record is, can an appeal be taken from the order of the County Court appointing a guardian for a child over fourteen years of age, by the grandmother of such child, who objects to the person so appointed ? The Circuit Court held an appeal did not lie in such case, and this, we think, was the correct view. The statute provides that when a minor over fourteen years of age has nominated his guardian, such person shall be appointed by the court, “if deemed a suitable person.” This leaves the matter in the discretion of the County Court, and it would doubtless be proper for the court to hear any suggestion the relatives of such minor might offer as to whether the person to be appointed is a suitable person or not, but it can not be that every person dissatisfied with such an appointment can litigate the matter" with the ward through the courts. Ho such right exists. The judgment of the Circuit Court will be affirmed. Judgment affirmed.